Exhibit 10.7




AMENDMENT TO
2005 INCENTIVE AND NON-QUALIFIED STOCK OPTION PLAN

March 22, 2007

This Amendment to the 2005 Incentive and Non-Qualified Stock Option Plan (this
“Amendment”) amends that certain 2005 Incentive and Non-Qualified Stock Option
Plan (the “2005 Incentive Plan”) adopted by the shareholders of American
Physicians Service Group, Inc. (the “Company”) on June 14, 2005.

R E C I T A L S:

The 2005 Incentive Plan currently provides for the issuance of up to 350,000
shares of common stock of the Company. The Company’s Board of Directors has
determined that it is advisable, fair and in the best interests of the Company
and its shareholders to amend the 2005 Incentive Plan to provide for the
issuance of up to an additional 300,000 shares of common stock, in order to
continue to provide to the persons who are responsible for the continued growth
of the Company’s business an opportunity to acquire a proprietary interest in
the Company.

The 2005 Incentive Plan currently provides for the Company to be able to, at any
time, offer to exchange or buy out any previously granted Option for a payment
in cash, common stock of the Company or another stock option under the 2005
Incentive Plan. The Company’s Board of Directors has determined that it is
advisable, fair and in the best interests of the Company and its shareholders to
amend the 2005 Incentive Plan to delete this provision of the 2005 Incentive
Plan, in order to better protect shareholders during the remaining life of the
2005 Incentive Plan.

A G R E E M E N T:

NOW, THEREFORE, the 2005 Incentive Plan is amended as follows:

1.

Definitions.

A.

Unless otherwise specifically defined in this Amendment, capitalized terms shall
have the definitions set forth in the 2005 Incentive Plan.





--------------------------------------------------------------------------------

2.

Stock Subject to the 2005 Incentive Plan.  Article IV of the 2005 Incentive Plan
is hereby deleted in its entirety and replaced with the following:

IV. Stock Subject to Plan

The aggregate number of shares of Common Stock that may be issued pursuant to
Options granted under this Plan shall not exceed 650,000 shares of Common Stock
(subject to adjustment as provided in Article VIII). Such shares may consist of
authorized but unissued shares of Common Stock or previously issued shares of
Common Stock reacquired by the Corporation. Any of such shares which remain
unissued and which are not subject to outstanding Options at the termination of
this Plan shall cease to be subject to this Plan, but, until termination of this
Plan, the Corporation shall at all times make available a sufficient number of
shares to meet the requirements of this Plan. Should any Option hereunder expire
or terminate prior to its exercise in full, the shares of Common Stock
theretofore subject to such Option may again be subject to an Option granted
under this Plan to the extent permitted under Rule 16b-3. The aggregate number
of shares which may be issued under this  Plan shall be subject to adjustment as
provided in Article VIII hereof. Exercise of an Option in any manner pursuant to
the terms of this Plan and the related Option Agreement shall result in a
decrease in the number of shares of Common Stock which may thereafter be
available, for purposes of the Plan, by the number of shares as to which the
Option is exercised. Separate stock certificates shall be issued by the
Corporation for those shares acquired pursuant to the exercise of an Incentive
Stock Option and for those shares acquired pursuant to the exercise of any
Non-Qualified Stock Options.

3.

Exchange Provisions Deleted. Article XIII of the 2005 Incentive Plan is hereby
deleted in its entirety and replaced with the following:

XIII. Governing Law

This Plan shall be governed by the laws of the State of Texas.

4.

2005 Incentive Plan. Except as specifically amended hereby, the 2005 Incentive
Plan shall remain binding and enforceable in accordance with its terms.

[signature page follows]





2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this amendment as of the date
first written above.




American Physicians Service Group, Inc.




By:

/s/ W.H. Hayes

W.H. Hayes

Senior Vice-President – Finance


































Signature Page to Amendment to 2005 Stock Incentive Plan





3





